DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2017/0054310 to Chen et al. (“Chen”) and knowledge commonly known in the art as evidenced by Free On-Line Dictionary of Computing (“FOLDOC”), US Patent Application Publication Number 2016/0315490 to Xu et al. (“Xu”), and US Patent Application Publication Number 2013/0339769 to Waters (“Waters”).

In reference to Claim 1, Chen discloses an electronic device comprising: a power delivery circuit (See Paragraph 6) configured to determine (See Figure 1 Number S10) whether an external device (See Figure 1 Number 2) is connected to a USB port (See Figure 1 Number 12); a charging circuit configured to supply power from a battery of the electronic device to the external device through the USB port (See Paragraph 26); and a processor configured to control the charging circuit (See Paragraphs 37 and 42), wherein: the power delivery circuit determines whether the external device is connected to the USB port, through a first pin of the USB port (See Figure 1 Number S10 and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen using well known integrated circuits to implement the power delivery circuit and the charging circuit, and using a well-known boost converter to provide the USB required voltage from the battery, resulting in the invention of Claim 1, because Chen is silent as to the particular construction of the power delivery circuit and the charging circuit, and the simple substitution of well-known 

In reference to Claim 2, Chen and knowledge commonly known in the art disclose the limitaons as applied to Claim 1 above.  Chen further disclose that the USB port complies with the USB Type-C and USB-PD standards (See Paragraphs 6 and 25-26), and thus the processor must necessarily determine whether a USB hub is connected to the USB port, when the first external device is connected to the USB port, in order to allow for proper enumeration.  Chen further discloses transmitting the first signal to the charging IC when the USB hub is not connected (See Paragraphs 31 and 37).

In reference to Claim 3, Chen and knowledge commonly known in the art disclose the limitaons as applied to Claim 1 above.  Chen further discloses that the USB port is a USB Type-C port and that the first external device can be any portable device that supports the USB-PD standard (See Paragraph 26).  However, Chen does not 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen and knowledge commonly known in the art using well-known USB-PD Type-C earphones as the first external device, resulting in the invention of Claim 3, because Chen is not limited as to the type of first external device used, and the simple substitution of a well-known USB-PD Type-C earphone as the first external device would have yielded the predictable results of allowing for audio output from the system, and providing only the power needed to the first external device (See Paragraph 13 of Waters and Paragraphs 9-11 of Chen).

In reference to Claim 4, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chen further discloses that the first pin is a CC1 pin and/or a CC2 pin (See Paragraph 29), the second pin is a VBUS pin (See Paragraph 37), and the third pin is a D+ pin and/or a D- pin (See Paragraphs 30-31 [Discover Identity and Discover Identity ACK are done via the D+ and D- ports of a USB-PD interface]).

In reference to Claim 5, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chen further discloses that the processor is configured to: read out a device descriptor including the specified VID and 

In reference to Claim 6, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chen, as modified by knowledge commonly known in the art, further discloses that the processor is configured to: transmit the first signal by including boosting reduction information, which allows the charging IC to reduce boosting or allows the boosting occurs to a minimum voltage, in the first signal (See Paragraphs 31 and 37).

In reference to Claim 7, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chen further discloses that the first voltage is about 4.75 V or more and about 5.25 V or less (See Paragraph 29 [5V]).  Chen further discloses that the second voltage can be any voltage (See Paragraph 31-32).  However, Chen does not explicitly disclose that the second voltage is about 4.35 V or more and about 4.7 V or less.  There are a finite number of positive voltages less than 5V at which a device can operate (0.01V – 4.99V).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen and knowledge commonly known in the art by trying a voltage of 4.5V as the second voltage, resulting in the invention of Claim 7, in an effort to provide an improved construction of the device of Chen and allow for the use of external devices requiring lower voltages, as a person has good reason to pursue the known options within his or her technical grasp, and because 

Claim 9 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and knowledge commonly known in the art as applied to Claim 1 above, and further in view of “New USB Audio Class for USB Type-C Digital Headsets” by Morten Christiansen (“Christiansen”).

In reference to Claim 8, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Chen does not explicitly disclose that the processor is configured to: increase a first amount, which is an output amount of data output every first period being a specified period, to a maximum value specified in an isochronous scheme; and switch a power state in a section other than the first period from a normal state to a power saving state.  Christiansen discloses a processor in a USB Type-C system configured to: increase a first amount, which is an output amount of data output every first period being a specified period, to a maximum value specified in an isochronous scheme; and switch a power state in a section other than the first period from a normal state to a power saving state (See Pages 2-3 “USB Audio Power Challenge” and “USB Audio Power Save Solution”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen and knowledge commonly known in the art using the USB Type-C isochronous burst transfers and power save states of Christiansen, resulting in the invention of Claim 8, in order to yield the predictable result of offering significant power saving opportunities (See Page 3 “USB Audio Power Save Solution” of Christiansen).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and knowledge commonly known in the art as evidenced by FOLDOC, Xu, and Waters, and “USB Descriptors” by Craig Peacock (“Peacock”).

In reference to Claim 16, Chen discloses an electronic device comprising: a power delivery circuit (See Paragraph 6) configured to determine (See Figure 1 Number S10) whether an external device (See Figure 1 Number 2) is connected to a USB port (See Figure 1 Number 12); a charging circuit configured to supply power from a battery of the electronic device to the external device through the USB port (See Paragraph 26); and a processor configured to control the charging circuit (See Paragraphs 37 and 42), wherein: the power delivery circuit determines whether the external device is connected to the USB port, through a first pin of the USB port (See Figure 1 Number S10 and Paragraph 29), the charging circuit outputs a first voltage, to the external device through a second pin, when the external device is connected to the USB port (See Paragraph 29 [5V]), and the processor is configured to: determine whether the external device connected to the USB port is a first external device comprising a particular identification (See Figure 2 Number S13 and Paragraphs 30-31); and when the first external device is connected to the USB port, transmit a first signal, which controls the charging circuit to output a second voltage comprising a magnitude less than the first voltage, to the charging circuit (See Paragraphs 31 and 37 [3.3V]).  However, Chen does not explicitly disclose the use of integrated circuits for the power delivery circuit and the charging circuit.  Official Notice is taken that the use of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen using well known integrated circuits to implement the power delivery circuit and the charging circuit, using a well-known boost converter to provide the USB required voltage from the battery and using the Class and Subclass field of a USB interface descriptor of Peacock as the identifier of the first external device, resulting in the invention of Claim 17, because Chen is silent as to the particular construction of the power delivery circuit and the charging circuit, and the simple substitution of well-known integrated circuits to implement the power delivery circuit and the charging circuit would have yielded the predictable result of implementing the circuits using a technology that has a small size, high speed, low power dissipation, and reduced manufacturing costs (See entry ‘integrated circuit’ of FOLDOC); because Chen is silent as to the battery voltage used and as to how the multiple voltages output to the USB external device are produced, and the simple substitution of the well-known 

In reference to Claim 17, Chen, knowledge commonly known in the art, and Peacock disclose the limitations as applied to Claim 16 above.  Chen further discloses that the USB port is a USB Type-C port and that the first external device can be any portable device that supports the USB-PD standard (See Paragraph 26).  Chen further discloses that the processor is configured to: when the identifier corresponds to a particular device, transmit the first signal to the charging IC (See Paragraphs 30-31).  However, Chen does not explicitly disclose that the processor is configured to: when the detailed information of the category field corresponds to a headset, transmit the first signal to the charging IC.  Official Notice is taken that the use of USB-PD Type-C headsets are well known in the art, as evidenced by Waters (See Paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen, knowledge commonly known in the 

In reference to Claim 18, Chen, knowledge commonly known in the art, and Peacock disclose the limitations as applied to Claim 16 above.  Chen further discloses that the processor is configured to: read out identifier of the first external device, in an enumeration process of forming an address for a respective external device (See Paragraphs 30-31).  Peacock further discloses that the processor is configured to: read out an interface descriptor including the category field, in an enumeration process of forming an address for a respective external device (See Pages 1-3 Section “USB Descriptors” and Pages 6-7 Section “Interface Descriptors”).

In reference to Claim 19, Chen, knowledge commonly known in the art, and Peacock disclose the limitations as applied to Claim 16 above.  Chen further discloses that the USB port is a USB Type-C port and that the first external device can be any portable device that supports the USB-PD standard (See Paragraph 26).  Chen further discloses that the processor is configured to: when the identifier corresponds to a particular device, transmit the first signal to the charging IC (See Paragraphs 30-31).  However, Chen does not explicitly disclose that the processor is configured to: when a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen, knowledge commonly known in the art, and Peacock using well-known USB-PD Type-C earphones as the first external device, resulting in the invention of Claim 19, because Chen is not limited as to the type of first external device used, and the simple substitution of a well-known USB-PD Type-C earphone as the first external device would have yielded the predictable results of allowing for audio output from the system, and providing only the power needed to the first external device (See Paragraph 13 of Waters and Paragraphs 9-11 of Chen).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, knowledge commonly known in the art, and Peacock as applied to Claim 16 above, and further in view of Christiansen.

In reference to Claim 20, Chen and knowledge commonly known in the art disclose the limitations as applied to Claim 16 above.  Chen does not explicitly disclose that the processor is configured to: increase a first amount, which is an output amount of data output every first period being a specified period, to a maximum value specified 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Chen, knowledge commonly known in the art, and Peacock using the USB Type-C isochronous burst transfers and power save states of Christiansen, resulting in the invention of Claim 20, in order to yield the predictable result of offering significant power saving opportunities (See Page 3 “USB Audio Power Save Solution” of Christiansen).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4-5, 7, 12-13, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “the first pin is a CC1 pin and/or a CC2 pin” in Line 2.  It is unclear as to how a single pin can be both a CC1 and a CC2 pin.

Claim 4 recites the limitation “the third pin is a D+ pin and/or a D- pin” in Line 4.  It is unclear as to how a single pin can be both a D+ and a D- pin.

Claim 5 recites the limitation "the respective external device" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

The term "about" in Claim 7 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how close a voltage must be to the claimed voltages to be considered “about” the claimed voltages.

Claim 12 recites the limitation “the first pin is a CC1 pin and/or a CC2 pin” in Line 2.  It is unclear as to how a single pin can be both a CC1 and a CC2 pin.

Claim 12 recites the limitation “the third pin is a D+ pin and/or a D- pin” in Line 4.  It is unclear as to how a single pin can be both a D+ and a D- pin.

Claim 13 recites the limitation "the respective external device" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

The term "about" in Claim 15 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to how close a voltage must be to the claimed voltages to be considered “about” the claimed voltages.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 9 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185